Opinion filed April 16, 2009




                                             In The


   Eleventh Court of Appeals
                                          ____________

               Nos. 11-08-00238-CV, 11-08-00239-CV, & 11-08-00240-CV
                                     __________

                             JERRY LEWIS DEDRICK, Appellant
                                          V.
                                STATE OF TEXAS, Appellee


                            On Appeals from the 142nd District Court
                                      Midland County, Texas
                    Trial Court Cause Nos. CR-19,164, CR-13,996, & CR-16,535


                                 MEMORANDUM OPINION
       These are appeals from the trial court’s orders denying Jerry Lewis Dedrick’s pro se motions
to vacate three prior convictions. We affirm.
                                       Procedural Background
       Appellant is attempting to expunge or have vacated his 1993 conviction for delivery of
cocaine,1 the 1990 revocation of his community supervision from his 1987 conviction for possession
of cocaine,2 and his 1990 conviction for delivery of cocaine.3 Appellant was sentenced to
confinement for fifteen years for the 1993 conviction and confinement for ten years for the 1990



       1
           Cause No. 11-08-00238-CV.
       2
           Cause No. 11-08-00239-CV.
       3
           Cause No. 11-08-00240-CV.
conviction and for the 1990 revocation. Appellant is currently confined in the FCC Beaumont
Medium, a federal correctional complex, as a result of a conviction for a cocaine related offense.
       In each case, appellant filed pro se motions to expunge and to vacate his convictions.
Appellant argued in these motions that expunging these convictions was in the best interest of justice
because expunction would increase his chances to be a trustee in the federal system. Appellant also
argued that failure to vacate or expunge would result in double jeopardy violations.
       The trial court entered orders denying each of appellant’s motions.
                                          Issue on Appeal
       In his pro se briefs, appellant challenges the trial court’s orders on the ground that each of
his guilty pleas were not voluntarily entered. He argues that there is showing or “memory” of proper
waiver or admonishment.
                                          Applicable Law
       TEX . CODE CRIM . PROC . ANN . arts. 55.01-.06 (Vernon 2006 & Supp. 2008) defines the
remedy of expunction and details the procedure. Expunction is only available after conviction if the
defendant has subsequently been pardoned. Article 55.01. The record before this court affirmatively
establishes that appellant has not been pardoned for any of the three convictions.
                                       Holding of this Court
       Appellant is attempting to collaterally attack his three final convictions. Expunction is not
the proper remedy. The trial court did not err in denying his motions. All of appellant’s contentions
have been considered, and each is overruled.
       The orders of the trial court are affirmed.


                                                               PER CURIAM


April 16, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2